OPINION — AG — A UTILITY COMPANY, AS ANY OTHER TAXPAYER, VENDOR OR EMPLOYER, IS NOT A TRUSTEE OR FIDUCIARY PROHIBITED FROM RETAINING INTEREST INCOME DERIVED FROM MONEY THAT IS REQUIRED TO COLLECT OR WITHHOLD FOR PAYMENT OF GROSS PRODUCTION TAXES, SALES TAXES AND WITHHOLDING OF INCOME TAXES AND WHICH IT RETAINS FOR PERIODS OF TIME PRIOR TO THE DATES WHEN REMITTANCE TO THE OKLAHOMA TAX COMMISSION IS REQUIRED, PURSUANT TO 68 O.S. 1971 1001 [68-1001], 68 O.S. 1971 1301 [68-1301], AND 68 O.S. 1971 2385.1 [68-2385.1] . THIS INTEREST INCOME DERIVED FROM THE ABOVE MENTIONED TAX MONEY MUST, HOWEVER, BE SEPARATELY NOTED AS INCOME OF THE COMPANY ON THE APPLICABLE FORMS PRESCRIBED BY THE OKLAHOMA CORPORATION COMMISSION, AND MUST BE INCLUDED IN THE GROSS INCOME OR GROSS EARNINGS OF THE COMPANY FOR PURPOSES OF FIXING UTILITY RATES AFTER DETERMINATION OF THE UTILITY COMPANY'S RATE BASE IS MADE. CITE: 68 O.S. 1971 1306 [68-1306], 68 O.S. 1971 1310 [68-1310], 68 O.S. 1971 1311 [68-1311], 68 O.S. 1971 2385.3 [68-2385.3] (GERALD E. WEIS)